Case 2:19-cv-00056-SEH Document 25 Filed 06/22/20 Page 1 of 3
Case 2:19-cv-00056-SEH Document 25 Filed 06/22/20 Page 2 of 3
                                          0
           Case 2:19-cv-00056-SEH Document 25 Filed 06/22/20 Page 3 of 3



      Plaintifrs Expert Witness Disclosure4 filed on June 10, 2020, did not

include as attachments "[c]opies of all documents and data considered, referenced,

or relied upon ... "5 by retained and non-retained expert witnesses in forming

opinions expressed, as required by the Court's February 7, 2020, Order.6

      ORDERED:

      Plaintiff shall file an amended expert witness disclosure, including

as attachments "[c]opies of all documents and data considered, referenced, or

relied upon ..."7 by retained and non-retained expert witnesses on or before June

29, 2020.

      DATED this ��         aay of June, 2020.




                                              �Lff�<ted
                                              1&\M E.HADDON
                                               United States District Judge




      4
          Doc. 19.
      5
          Doc. 18 at 5-7.
      6
          Doc. 18.
      7
          Doc. 18 at 5-7.
                                        -3-
